Citation Nr: 0709518	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ankle strain prior to January 19, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
right ankle strain from January 19, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain prior to August 26, 2003 and 
from October 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
February 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted service 
connection for right knee strain and for right ankle strain, 
and assigned a 0 percent (non-compensable) evaluation for 
both, effective February 22, 2001.  

In an April 2004 rating decision, after receiving new 
evidence, the RO granted an increased 10 percent evaluation 
for right knee strain, effective in February 22, 2001.  A 
temporary evaluation of 100 percent was assigned effective 
August 26, 2003 based on surgical or other treatment 
necessitating convalescence, and a 10 percent evaluation was 
assigned from October 1, 2003.

In a June 2005 rating decision, after receiving new evidence, 
the RO granted a 20 percent evaluation for right ankle 
strain, effective January 19, 2005.  

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board notes that at that hearing, the veteran raised 
claims for service connection for a back disorder and for 
depression both as secondary to her service-connected 
disabilities.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The last VA examination of record was completed in January 
2005.  During a January 2007 Board hearing, the veteran 
indicated that her last VA examination was conducted in early 
2006.  She further indicated that her knee and ankle 
conditions had worsened since her last VA examination.  See 
Transcript at 14.  In order to assure due process, this case 
is remanded for a new VA examination to determine the current 
level of the veteran's disability.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA make reasonable efforts to 
obtain relevant records that the claimant has adequately 
identified and authorized the VA to obtain.  38 U.S.C.A. § 
5103A (West 2002).  The RO should obtain any outstanding VA 
medical records, to include the aforementioned 2006 VA 
examination report, and associate them with the claims file.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to her service-
connected right ankle strain and right 
knee strain.  The claims folder should be 
made available to the examiner for review 
before the examination.  All appropriate 
tests and studies (to include X-rays, as 
well as range of motion studies, reported 
in degrees) should be accomplished, and 
all clinical findings should be reported 
in detail.

With regard to the right knee, the 
examiner should conduct range of motion 
studies of the right knee, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the right knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be 
performed on the right knee.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation of the semilunar cartilage in 
the knee, and if so, whether such 
dislocations are accompanied by frequent 
episodes of locking, pain and/or effusion 
into the joint.

With regard to the right ankle, the 
examiner is requested to perform range of 
motion testing of the right ankle and the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins. In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also comment as to 
whether there is any ankylosis of the 
right ankle.  If so, the examiner should 
indicate whether the right ankle is 
ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 
degrees.  

2.  The RO should obtain any outstanding 
VA treatment records and VA examinations 
and should associate them with the claims 
file.  

3.  The RO should then readjudicate the 
claims based on a consideration of all of 
the evidence of record.  If the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and should be afforded an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
